Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed. Claims 1 and 10 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Ko (US 2011/0209341) and Zhang et al. (CN 104875175).  Suffice it to say, none of the cited prior art discloses a pull riveting system, comprising: two or more pull-rivets; and a riveting device, comprising two or more rivet gun heads, each of which is provided with a rivet gun hole; each of the pull-rivets is provided with a first label; each rivet gun head is provided with a second label; the first label of the pull-rivet is the same as or corresponds to the second label of the rivet gun head; as claimed in independent claim 1; or a pull riveting system, comprising: two or more pull-rivets, comprising a rivet mandrel; a riveting device, comprising two or more rivet gun heads provided with rivet gun holes; and a receiving box, comprising two or more receiving spaces; each rivet gun head is provided with a second label; each pull-rivet is provided with a first label, and/or, each receiving space is provided with a third label; the first label of the pull-rivet, and/or, the third label of the receiving space where the pull-rivet is located is the same as or corresponds to the second label of the rivet gun head; as claimed in independent claim 10, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 10.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/BAYAN SALONE/Primary Examiner, Art Unit 3726